                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

MARGARET BOERSMA,                               )
                                                )
Plaintiff,                                      )
                                                )
v.                                              )          Case No. 3:19-cv-0649
                                                )          Judge Aleta A. Trauger
UNUM LIFE INSURANCE COMPANY                     )
OF AMERICA and UNUM GROUP                       )
CORP.,                                          )
                                                )
Defendants.                                     )
                                                )

                                        MEMORANDUM

        Unum Life Insurance Company of America and Unum Group Corporation (collectively,

“Unum”) have filed a Motion for Judgment on the Administrative Record (Doc. No. 44), to

which Margaret Boersma has filed a Response (Doc. No. 50), and Unum has filed a Reply (Doc.

No. 52). Boersma has filed her own Motion for Judgment on ERISA Record (Doc. No. 46), to

which Unum has filed a Response (Doc. No. 49), and Boersma has filed a Reply (Doc. No. 51).

For the reasons set out herein, Boersma’s motion will be granted and the defendants’ motion will

be denied.

                                        I. BACKGROUND

        This action—brought under the civil enforcement provisions of the Employee Retirement

Income Security Act, 29 U.S.C. § 1132 et seq. (“ERISA”)—concerns the denial of Boersma’s

long term disability (“LTD”) benefits and life insurance coverage with waiver of premium on

account of disability (“LWOP”) under the Long Term Disability Plan (“LTD Plan”) and Life

Insurance Plan (“LI Plan”) of Boersma’s former employer, FleetCor, Inc. (“FleetCor”). Unum is

the claims administrator of the Plan.


                                               1
A. Applicable Plan Provisions

        The LTD Plan defines “disability” as follows:

        You are disabled when Unum determines that:

        (1) you are limited from performing the material and substantial duties of your
            regular occupation due to your sickness or injury; and

        (2) you have a 20% or more loss in your indexed monthly earnings due to the
            same sickness or injury.

        After 24 months of payments, you are disabled when Unum determines that due
        to the same sickness or injury, you are unable to perform the duties of any gainful
        occupation for which you are reasonably fitted by education, training or
        experience.

(LTDR 1 at 125.) “Material and substantial duties” are defined as those that “are normally

required for the performance of your regular occupation” and “cannot be reasonably omitted or

modified.” (Id. at 144.) The beneficiary’s “[r]egular occupation” is the occupation that the

beneficiary is “routinely performing when [her] disability begins.” (Id. at 145.) When

determining the duties of that occupation, however, the Plan provides that “Unum will look at

[the beneficiary’s] occupation as it is normally performed in the national economy, instead of

how the work tasks are performed for a specific employer or at a specific location.” (Id.) The

defendants concede that the LTD Plan “does not afford Unum Life discretionary authority to

determine benefit eligibility.” (Doc. No. 45 at 14.)

        The LI Plan provides the following explanation regarding waiver of premiums based on

disability: “Unum does not require premium payments for an insured employee’s life coverage if

he or she is under age 60 and disabled for 9 months. Proof of disability, provided at the insured

1
  There are two administrative records in this case, one for each type of benefits at issue, although most of
the key information can be found in the record associated with the LTD benefits. That record—which the
court will cite as the “LTDR”—can be found at Doc. Nos. 18, 18-1 and 18-2. There are two records
related to the LWOP—which the court will refer to as “LWOPR1” and “LWOPR2”—that can be found at
Doc. Nos. 18-3 and 18-4, respectively. The court will cite to the concluding digits of the Bates numbers of
either record.

                                                     2
employee’s expense, must be filed by the insured employee and approved by Unum.” (LWOPR2

at 40.) The LI Plan defines disability as follows:

       You are disabled when Unum determines that:

       - during the elimination period, you are not working in any occupation due to
       your injury or sickness; and

       - after the elimination period, due to the same injury or sickness, you are unable to
       perform the duties of any gainful occupation for which you are reasonably fitted
       by training, education or experience.

(Id. at 56.) As with the LTD Plan, the defendants concede that the LI Plan does not grant Unum

discretion to interpret or apply the plan. (Doc. No. 15 at 2.)

B. Boersma’s Medical and Benefits History

       When Boersma, who is in her forties, worked for FleetCor, she held a position that, the

parties agree, can at least generally be described as “director of operations.” (LTDR at 653.) Her

job was, in the parlance of occupational assessment, a “top executive” position, which, according

to the administrative record, entails the following:

       Top executives work in nearly every industry. They work for both small and large
       businesses, ranging from companies in which they are the only employee to firms
       with hundreds of thousands of employees. Top executives often work many
       hours, including evenings and weekends. In 2016, about half worked more than
       40 hours per week . Travel is common, particularly for chief executives.

(Id.) Top executive positions typically involve “[s]edentary work” requiring the executive to

“[d]irect[], control[], or plan[] activities of others,” “[m]ak[e] judgments and decisions,” and,

generally, “[p]erform[] a variety of duties.” (Id.)

       Boersma came to suffer from symptoms, including severe joint and muscle pain and

fatigue, principally attributed to fibromyalgia and seronegative rheumatoid arthritis. 2 After


2
  A number of different conditions and symptoms appear in Boersma’s medical records. The court will
focus on arthritis and fibromyalgia, because those are the conditions on which Boersma now bases her
disability claims.

                                                  3
struggling to fulfill the demands of her executive position while living with her pain (as well as

the disruptive side effects of medications used to treat her conditions), Boersma stopped working

for FleetCor on October 5, 2017, and received short-term disability benefits from the company.

She eventually applied for LTD benefits, and Unum informed Boersma that it would begin

paying the benefits under reservation of right, while it considered her claim. (Id. at 2.)

       In support of her claim, Boersma submitted a statement from her treating family

practitioner, Dr. Meghan Gannon. Gannon stated that, due to Boersma’s conditions, Boersma

was unable to type or write for extended periods of time or participate in long calls or meetings

without experiencing fatigue. (Id. at 104.) She also stated that Boersma “will not be able to

multi-task and handle high stress situations [or] travel.” (Id. at 467.) Boersma’s treating

rheumatologist, Dr. Susan Hartwell, provided records in connection with the claim but initially

informed Unum that she “do[es] not do functional assessments.” (Id. at 368.)

       Unum reviewers, including Unum onsite physician Dr. Tammy Lovette, evaluated

Boersma’s records. Following that initial review, they concluded that “[t]he available

information d[id] not indicate [Boersma] would be precluded from sedentary functionality . . .

due to minimal exam findings.” (Id. at 449.) The “minimal exam findings” appears to refer to the

relative lack of physical findings corroborative of disabling symptoms. For example, an October

2, 2017 examination by Dr. Harwell had found that Boersma’s strength, gait, and posture were

normal and had not found any swelling in Boersma’s extremities. (Id. at 449.) Dr. Lovette

performed a second review of the records after having a phone conversation with Dr. Gannon, in

which Dr. Gannon reiterated her belief that Boersma’s symptoms were disabling and said that,




                                                  4
prior to Boersma’s disability, Boersma was “the hardest working woman she knows.” 3 (Id. at

592, 732.) Dr. Gannon also told Dr. Lovette that Boersma, in fact, had had significant observable

swelling when her disease symptoms first surfaced. (Id. at 732.)

       In her review, Dr. Lovette summarized the available information regarding Boersma as

follows:

       Ms. Boersma has a history of seronegative [rheumatoid arthritis] diagnosed in
       2013 that has been treated with multiple medications. Dr. Gannon notes there was
       a long period where steroids were required in the past as well as frequent work
       absences (prior to this claim). Ms. Boersma reports hand swelling and morning
       stiffness. However, exams have been largely unremarkable. Inflammatory
       markers were normal on Plaquenil. There is no recent imaging but prior hand x-
       rays in 2014 showed mild joint space narrowing in the fingers and soft tissue
       swelling. Her current rheumatologist notes that fibromyalgia is complicating her
       pain. Ms. Boersma has also been diagnosed with peripheral neuropathy based on
       reported extremity numbness and tingling symptoms. Prior electrodiagnostics
       were normal and most recently the neurologist noted no sensory deficits on exam.
       Repeat electrodiagnostics report and skin biopsy is pending.

       There are consistent complaints of fatigue and pain and aggressive treatment for
       [rheumatoid arthritis] and peripheral neuropathy, yet labs and exams are not
       remarkable. Rheumatological evaluation would be helpful in evaluating
       functionality . . . .

(Id. at 733–34.) Dr. Lovette concluded, based on her reviews and her conversation with Dr.

Gannon, that it was “[u]ncertain” whether Boersma’s condition resulted in vocational restrictions

and limitations. (Id. at 733.) Dr. Lovette recommended an independent medical examination

(“IME”) of Boersma to further assess her symptoms. (Id. at 734.) In the meantime, Boersma

supplemented her file with some of the materials that had not yet been available. Specifically,

she added electrodiagnostic results that showed evidence of mild bilateral carpal tunnel

syndrome and a biopsy report showing significantly reduced epidermal nerve fiber density,

consistent with neuropathy in her thigh and calf. (Id. at 1183–91.) Lovette reviewed the materials

3
 The defendants note that Dr. Gannon also revealed, during that phone call, that she treats Boersma’s
entire family and that Boersma’s daughter babysits for Dr. Gannon. According to Dr. Lovette’s notes, Dr.
Gannon has a “concierge type practice.” (LTDR at 732.)

                                                   5
and wrote that, “[w]hile testing does indicate small fiber neuropathy, this diagnosis does not

necessarily [imply] loss of functionality and must be evaluated in context of symptoms and

clinical findings, of which there can be a wide spectrum.” (Id. at 1198.)

        On May 4, 2018, an IME was performed by Dr. Neha Pansuria, a rheumatologist

employed by third-party IME provider Dane Street, LLC. (Id. at 1572, 1582–92.) According to

Dr. Pansuria’s report, she performed a full musculoskeletal physical examination of Boersma,

including range of motion testing and examination for tenderness in all of Boersma’s significant

joints, and found that Boersma demonstrated a full range of motion but experienced tenderness

in eight out of eighteen joints. (Id. at 1590.) Boersma, however, has introduced into the

administrative record a sworn Declaration stating that Dr. Pansuria did not physically touch any

part of Boersma’s body other than her hands. Boersma also claims that Dr. Pansuria’s report

misstated the duration of Boersma’s reported morning joint stiffness—which Dr. Pansuria

described as lasting from 10 to 30 minutes, despite the fact that, according to Boersma, she told

Dr. Pansuria that the stiffness lasts for “at least an hour.” (Id. at 2670.)

        In her report, Dr. Pansuria wrote that she found Boersma to have normal strength,

reflexes, and fine motor control of her fingers, with no evidence of warmth or swelling on her

reportedly tender joints. (Id. at 1590.) She suggested that Boersma’s “[j]erking response on

hands prior to touching with anxiety shows over-exacerbated response.” (Id.) Dr. Pansuria noted

that, although Boersma had been diagnosed with seronegative rheumatoid arthritis and “ha[d]

subjective complaints of musculoskeletal pain symptoms as well as widespread physical

complaints,” she lacked the observable physical symptoms that would often be associated with

arthritis; specifically, Boersma had “no objective evidence on physical examination for swelling,

synovitis or limitation of range of motion on any joints and no serologic evidence of an



                                                   6
inflammation with normal C-reactive protein.” (Id.) Dr. Pansuria also concluded that Boersma’s

history of not responding to medication directed at arthritis “clearly suggests her subjective

complaints [were] less likely related to [rheumatoid arthritis] pathology” than other potential

explanations. (Id.) Dr. Pansuria wrote that she “agreed with Dr. Harwell” that Boersma’s

“symptomatology goes for fibromyalgia [rather] than rheumatoid arthritis.” (Id.) On the topic of

Boersma’s fibromyalgia symptoms, Dr. Pansuria wrote:

        [Boersma] presents with fibromyalgia symptoms including widespread
        musculoskeletal complaints, numbness, tingling, fatigue, poor sleep, irritable
        bowel syndrome and skin biopsy showing small fiber neuropathy. (A research
        study showed that [a] subset of patients with fibromyalgia have skin biopsy
        finding[s] of small fiber neuropathy.) . . . Understanding her fibromyalgia, she
        needs good support system[s] at home and work.

(Id.)

        Regarding possible work limitations, Dr. Pansuria concluded:

        [S]he has to take frequent breaks with stretching exercises, relaxation techniques
        to carry out her day at work and home. In my opinion, the weight of the medical
        evidence does not preclude her from the sedentary-level work, mostly sitting,
        while standing, walking for brief period of time, lifting, carrying, pushing, pulling
        up to 10 pounds occasionally, frequent travel. Break periods as needed, sit down
        for 15 minutes during each 1 hour.

(Id. at 1591.) In the ensuing months, Unum continued to compile medical records, and Dr.

Pansuria authored an addendum to her report, in which she stated that her conclusions were

unchanged. (Id. at 2059–62.) Unum Senior Vocational Rehabilitation Consultant Kelli Pickett

reviewed Dr. Pansuria’s findings and concluded that the relatively minor restrictions and

limitations recommended by Dr. Pansuria would not prevent Boersma from continuing to

perform her occupation. (Id. at 2068.)

        Unum denied Boersma’s LTD and LWOP benefits by letters dated August 27, 2018. (Id.

at 2079–84; LWOPR1 at 489–93.) Boersma appealed the decision. In support of her appeal, she



                                                 7
provided her medical records, sworn statements, and the results of a functional capacity

evaluation (“FCE”). (LTDR at 2217–22.) She included a letter from Dr. Hartwell stating:

       [Boersma’s] conditions are debilitating. Her rheumatoid arthritis causes chronic
       hand pain and morning difficulty. What may be even more debilitating than this is
       fibromyalgia. Due to this condition, she has difficulty carrying out activities of
       daily living, much less the rigors of a demanding full-time job. She suffers with
       debilitating fatigue, pain, brain fog, all associated with her medical conditions.
       These would make her ability to carry out rigorous employment difficult, if not
       impossible.

(Id. at 2573.) Boersma also provided a letter from Dr. Gannon, stating:

       [I]t is my conclusion that Margaret will not be able to resume a 5 day/week in-
       office schedule in the future. She may be able to resume one to two days a week if
       the business needs, but only if her health and symptoms allow her to do so.
       Margaret may not know until the morning whether or not she can travel to the
       office as her symptoms and side effects can flare with little to no warning.

(Id. at 2505–06.) Dr. Gannon noted that Boersma’s limitations were due, not only to the

symptoms of her conditions themselves, but also to side effects of medications that she takes to

treat those conditions. Those side effects “include nausea, vomiting, diarrhea, dizziness, [and]

drowsiness.” (Id. at 2505.) In addition to the letter, Boersma provided a sworn statement by Dr.

Gannon in which Dr. Gannon summarized her treatment of Boersma as well as Boersma’s

symptoms and conditions. Dr. Gannon stated that, since she started treating Boersma in 2010,

Boersma had experienced a “significant decline” in health. (Id. at 2513.)

       The FCE that Boersma obtained was performed by Christopher Ryan Humphreys, a

physical therapist and certified functional evaluator at BenchMark Physical Therapy. (Id. at

2230–59.) The FCE report concluded, among other things, that Boersma “would be off-task . . .

due to limitations and pain in an 8 hour workday more than 30% of the time.” (Id. at 2232.)

According to the report, Boersma “cannot walk one city block or more without rest or severe

pain” and “requires an unscheduled break to recline or lie down frequently due to fatigue.” (Id.)



                                                8
       Boersma described her symptoms herself in a sworn Declaration included in the record.

She explained, “Some days I get out of bed and have to go straight back to bed because I am in

so much pain.” (Id. at 2669.) She described her pain as having a significant negative effect on her

ability to reliably perform simple tasks, including parenting and work tasks. Among the various

symptoms she described, Boersma stated that she has a recurring problem with her hands

“swelling and locking up,” including as a response to typing. (Id. at 2670.) She said that,

although she used to be physically active, she would now be “in pain and bedridden the next two

days” if she performed any exercise beyond “a short walk.” (Id.) She also described confusion

and memory problems, as well as potentially debilitating digestive issues related to her

medications. (Id. at 2669–70.) Boersma also provided sworn Declarations from her husband, her

mother-in-law, and a former coworker/supervisor confirming the severity of her symptoms, as

well as the fact that, prior to the onset of symptoms, Boersma had been a dedicated and hard-

working employee. (Id. at 2673–74, -2676, 2678–79.) The former coworker and supervisor,

Rebecca Schwan, stated that, prior to her illness, Boersma was a “fantastic worker,” who, when

given a project, “would work until it was completed.” (Id. at 2678.) After Boersma became sick,

however, “[t]here were many days [when she] would come into work and be in tears because she

was in so much pain,” until, eventually, Boersma “was no longer able to be in a work

environment due to her severe pain and her medication side effects.” (Id. at 2678–79.)

       On appeal, Unum obtained a record review by Dr. Scott Norris, a family and

occupational medicine specialist employed by Unum. (Id. at 2741–44.) Dr. Norris concluded that

Boersma’s claim of disability was not supported. He wrote:

       I have considered all conditions individually and in aggregate, as well as the
       opinions of the insured’s treating providers. With a reasonable degree of medical
       certainty, I find that the medical evidence that has been provided for review does
       not support [restrictions and limitations] that would have precluded the


                                                9
       [employee] from performing sustained fulltime sedentary work from 10/5/17 to
       8/27/18 . . . and beyond. . . . Examination findings were generally mild and not
       [consistent with] the severe level of pain-related impairment reported by the
       [employee]. Likewise, imaging and diagnostic tests showed mild findings.
       Finally, the [employee] reported continued joint pain that was attributed to
       seronegative RA despite a multitude of trials of appropriate therapy, yet
       examinations and imaging did not describe progression of findings [consistent
       with] refractory inflammatory arthritis.

(Id. at 2741.) Dr. Norris agreed with Dr. Pansuria that, in light of Boersma’s lack of observable

physical symptoms and her failure to respond to therapies, Boersma’s symptomology was more

consistent with fibromyalgia than rheumatoid arthritis. Dr. Norris added that fibromyalgia

“would not preclude sedentary level work, and in fact, continuance of occupational activity

would be indicated as part of a treatment plan for” fibromyalgia. (Id. at 2743.)

       Dr. Norris acknowledged Boersma’s documented neuropathy and her potential carpal

tunnel syndrome but concluded that there was no evidence that either condition resulted in

functional limitations. (Id.) Dr. Norris also reviewed the FCE obtained by Boersma, although he

stated that it “was not time-relevant” because it was completed after the conclusion of the period

covered by his medical review. (Id. at 2742.) Dr. Norris concluded that the FCE’s findings were

“inconsistent with the generally unremarkable examinations by treating providers and the

minimal findings on imaging studies.” (Id.) Dr. Norris contacted Dr. Harwell seeking

clarification about supposed changes in her evaluation of Boersma, but Dr. Harwell apparently

did not respond. (Id. at 2797.)

       Unum affirmed the denial of LTD and LWOP benefits on the ground that Boersma did

not have a condition that precluded her from performing her occupation. (Id. at 2791–2801.) On

July 30, 2019, Boersma filed her Complaint in this court challenging the decision. (Doc. No. 1.)

All parties now seek a judgment on the administrative record. (See Doc. Nos. 44 & 46.)




                                                10
                                    II. LEGAL STANDARD

       A denial of benefits challenged under ERISA is subject to de novo review unless the

benefits plan gives the administrator discretionary authority in interpreting the plan and

determining employee eligibility. Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989). “When applying a de novo standard in the ERISA context, the role of the court reviewing

a denial of benefits ‘is to determine whether the administrator made a correct decision.’” Hoover

v. Provident Life & Acc. Ins. Co., 290 F.3d 801, 808–09 (6th Cir. 2002) (quoting Perry v.

Simplicity Eng’g, 900 F.2d 963, 965 (6th Cir. 1990)). “The review is limited to the record before

the administrator,” but “[t]he administrator’s decision is accorded no deference or presumption

of correctness.” Id. (citing Perry, 900 F.2d at 966–67.)

                                         III. ANALYSIS

       The defendants argue that they correctly denied Boersma’s claims in light of her largely

unremarkable physical exams and the general lack of evidence supporting her impairment, aside

from her own self-reporting and the opinions of treating physicians with preexisting relationships

with Boersma who appear to have relied on that self-reporting. As far as symptoms attributable

solely to rheumatoid arthritis are concerned, that argument might be convincing. As multiple

physicians observed, there are two factors that persuasively weigh against a conclusion that

Boersma suffers from severe arthritis: first, she lacks any persistent physical manifestations of

the disease, either in the form of imaging, testing, or demonstrably limited range of motion; and,

second, her condition does not appear to have been meaningfully responsive to treatments that

would be expected to have at least some positive effect. None of the physicians who did consider

Boersma disabled offered a convincing account that would explain why Boersma would suffer

such severe symptoms of arthritis while failing to physically manifest signs of the disease or



                                                11
respond to therapies.

       Boersma, however, does not claim to be disabled solely by arthritis. Like many patients

who suffer from chronic pain, Boersma appears to have presented a diagnostic and treatment

challenge, and her treating physicians seem to have been uncertain, at times, in determining what

her symptoms should be attributed to. Ultimately, though, every reviewing physician—including

those whose conclusions were favorable to the defendants—concluded that her symptoms, as

described, were consistent with a diagnosis of fibromyalgia. As the Sixth Circuit has recognized,

fibromyalgia is typically not a “medical condition[] that can be confirmed by objective testing,”

and fibromyalgia patients often “present no objectively alarming signs” of their condition other

than their reported symptoms themselves. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 243 (6th

Cir. 2007) (citing Preston v. Sec’y of Health & Human Servs., 854 F.2d 815, 820 (6th Cir.

1988)). Accordingly, the two pieces of information that most significantly undermine Boersma’s

potential arthritis diagnosis—her lack of physical manifestations and her unresponsiveness to

arthritis-focused therapies—simply do not tell the court much, if anything, about the possibility

that she may be suffering similarly debilitating pain related to fibromyalgia.

       It is well-recognized that it is difficult to provide “objective evidence of fibromyalgia

itself.” Huffaker v. Metro. Life Ins. Co., 271 F. App’x 493, 500 (6th Cir. 2008). This court,

moreover, will not mistakenly assume that hard physical diagnostic tools are the only legitimate

source for evaluating a patient. Indeed, one thing that every physician connected to this case

appears to have agreed on, at least implicitly, is that Boersma’s subjective account of her own

symptoms is a legitimate source of information for both diagnostic purposes and the purposes of

assessing limitations. That does not mean, of course, that a patient’s claims about her symptoms

will always be determinative of contested medical questions; patients may lie or exaggerate, or



                                                12
they may perceive their symptoms in an inaccurate or out-of-proportion way for personal or

psychological reasons. At the same time, however, the defendants have not presented any

evidence that would suggest that any other source of diagnostic information—whether testing,

imaging, or something else—is so comprehensive and reliable as to render self-reporting of

symptoms to be beside the point. 4 See Combs v. Reliance Standard Life Ins. Co., 511 F. App’x

468, 471 (6th Cir. 2013) (noting that “a plan administrator must . . . determine how the objective

medical evidence relates to the plaintiff’s subjective symptoms”). To the contrary, every

physician—even those who were ultimately skeptical of the severity of Boersma’s self-reported

symptoms—at least took Boersma’s version of events into account, even if some ultimately

rejected it as inconsistent with the evidence. The court, accordingly, cannot simply disregard

Boersma’s reports of her symptoms merely because they are, as all self-reporting of symptoms

inherently must be, subjective.

       In any event, Boersma has provided more than bare assertions of her symptoms. She has

corroborated their severity with narrative evidence from her family members and opinions of the

physicians who have a long history of treating her, as well as medical records that, although they

do not show a condition that was always consistently as severe as she now claims that it is, do

confirm that she has had long-standing complaints consistent with her current diagnosis.

Boersma also provided an FCE seemingly confirming her disability, and the Sixth Circuit has

recognized such FCEs as an appropriate “method of objective proof of disability” in

fibromyalgia cases, particularly given that confirming the existence of the condition itself is so


4
  Indeed, the court notes that, when Dr. Lovette did receive objective documentation of a physical
anomaly—Boersma’s out-of-the-ordinary biopsy findings seeming to show neuropathy—Dr. Lovette,
quite understandably, opined that such testing alone would not be sufficient to determine whether the
patient suffered from impairments and would have to be evaluated “in the context of symptoms and
clinical findings.” (LTDR at 1198.)


                                                 13
difficult. 5 Huffaker, 271 F. App’x at 500. Additionally, as much as the defendants emphasize

Boersma’s unremarkable physical examinations, it is not, in fact, the case that the record is

devoid of physical evidence suggesting that she has been suffering from a genuine ailment. For

example, Dr. Pansuria, who was relatively skeptical of Boersma’s claims, nevertheless

acknowledged that Boersma’s physically verifiable neuropathy was consistent with her suffering

from fibromyalgia. That neuropathy, in and of itself, appears unlikely to be sufficient to support

a disability claim—but the same would be true of, for example, an isolated blood test or x-ray

corroborative of arthritis. When the court considers evidence corroborating a condition, what

matters is not whether the particular corroborating details are themselves disabling, but, rather,

what inference the details would support—allowing the beneficiary to demonstrate the disabling

nature of the condition by other means. Boersma’s neuropathy is at least potentially

corroborative of the fact that she is not, in fact, malingering with regard to her fibromyalgia.

Indeed, the defendants concede that, in addition to the neuropathy findings, Dr. Pansuria

“f[ound] multiple tender points and affirmed [the] diagnosis of fibromyalgia.” (Doc. No. 45 at

16.)

        Accordingly, despite all of the defendants’ arguments about the supposed lack of

objective findings supporting a diagnosis, there does not actually appear to be much

disagreement regarding the fact that Boersma has, in fact, presented evidence consistent with the


5
  As the defendants note, the FCE was performed outside the initial period of review considered by Unum
in making its benefits determination. There is, however, no evidence that the condition documented in the
FCE was meaningfully different from Boersma’s condition at the time she applied for benefits. While it
would be ideal to have an FCE performed right at the moment that an individual stopped work, one that is
performed in a reasonably close period of time may still be relevant, at least in the absence of some
reason to conclude that there was an intervening change in the beneficiary’s health. See Holden v. Unum
Life Ins. Co. of Am., No. 1:19-CV-28-TAV-CHS, 2020 WL 6136223, at *4, *6 n.3 (E.D. Tenn. Oct. 19,
2020) (discussing “consideration of medical reports after the date of disability,” depending on whether the
reports reflect the “acute onset of new symptoms”) (citing Crespo v. Unum Life Ins. Co. of Am., 294 F.
Supp. 2d 980, 994 (N.D. Ill. 2003)).

                                                    14
existence of a medical condition—fibromyalgia—regardless of whether that condition can be

verified by medical tests. The meaningful disagreement, rather, is with regard to whether her

condition is disabling. Accounts from Boersma’s family and doctors appear to confirm that her

symptoms make it effectively impossible for her to reliably work complete days, even in a

sedentary position. In contrast, the explanations for why Boersma’s fibromyalgia would not be

disabling are mostly unpersuasive and based on the unsupported and conclusory assertion that a

lack of corroborating physical manifestations of a disease necessarily establishes that disease’s

non-disabling nature. Dr. Norris, in particular, seems to have simply assumed that fibromyalgia

can never be disabling for the purposes of a sedentary job. Neither Dr. Norris nor the defendants,

however, has provided any support for such a conclusion—and, indeed, the defendants do not

even try, instead attempting to pick isolated bits of Dr. Norris’s analysis out to make it seem

more nuanced than it actually was. See Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir. 1996)

(recognizing that “[s]ome people may have such a severe case of fibromyalgia as to be totally

disabled from working”). Dr. Norris’s conclusory rejection of the possibility that fibromyalgia

might be disabling is particularly striking, given that he is not a rheumatologist and does not

have meaningful expertise in the condition. See 29 C.F.R. § 2560.503-1(h)(3)(v) (stating that the

insurer “shall consult with a health care professional who has appropriate training and experience

in the field of medicine involved in the medical judgment”).

       Finally, Boersma’s own history of professional success and dedication to her career tends

to weigh against any inference that she would falsify or exaggerate her symptoms to avoid her

career responsibilities. Schwan, who supervised Boersma for three years and worked with her for

more, said that Boersma had been a “dedicated” and “honest” employee with a “positive

attitude.” Schwan stated that she “wish[ed] that she had a dozen” of Boersma. (LTDR at 2678.)



                                               15
It is, of course, possible for an employee to go from having exemplary performance to

exaggerating symptoms to avoid work. The court, however, finds it more likely—particularly in

light of the other evidence presented—that Boersma’s career trajectory was disrupted by her

symptoms, as she has described and as Schwan has corroborated.

       The defendants devote a significant amount of briefing to arguing that the court is not

required to give extra weight to the opinions of treating physicians in an ERISA benefits case.

On that principle, the defendants are correct: the law is clear that the opinion of a treating

physician “does not have to be afforded special deference.” Smith v. Cont’l Cas. Co., 450 F.3d

253, 262 (6th Cir. 2006). Indeed, treating physicians may have their own particular reasons for

lacking credibility, particularly if the physician in question has a longstanding relationship with

the plaintiff. See Black & Decker Disability Plan v. Nord, 538 U.S. 822, 832 (2003) (noting that

a “treating physician, in a close case, may favor a finding of” disability). Similarly, it is fair for

the defendants to point out that Dr. Harwell did not give her full opinion until after the initial

denial of Boersma’s claim, raising the possibility that the opinion may have been crafted to

support Boersma’s arguments—although, of course, each non-treating physician, by definition,

also reached his or her opinions in the context of Boersma’s contested claims. See Raskin v.

UNUM Provident Corp., 121 F. App’x 96, 99 (6th Cir. 2005) (noting that the Sixth Circuit has

“cautioned against giving significant weight to a doctor’s supplemental opinion when that

opinion follows the patient’s denial of benefits and is issued without any justification for the

change”). Each of these factors is relevant to the court’s consideration of the competing expert

conclusions.

       By the same token, however, a court is under no obligation to ignore the fact that a

treating physician’s greater experience with a plaintiff may, depending on the context of the case,



                                                 16
provide that physician with a superior basis for making certain determinations. That may be

particularly true where, as here, evaluating and interpreting the patient’s own account of her

symptoms is so important to her diagnosis. The court, in its evaluation of Boersma’s claims, has

considered both (1) the potential bias that Boersma’s treating physicians might have based on

their relationships to her and (2) those treating physicians’ superior direct experience with

Boersma, and the court has ultimately found the treating physicians’ assessments to be credible.

The court stresses that it made that determination based on the circumstances of the case—not an

any automatic presumption afforded to treating healthcare providers over later file reviewers or

examiners.

       If this were another type of case—say, an ordinary breach of contract case that could be

litigated outside the structure imposed by ERISA—the court might have the option of resolving

these issues only after it or a jury could assess the credibility of Boersma and the various other

witnesses in person. Because it is an ERISA case, however, the court is limited to the paper

record. Based on that record, the court concludes that Boersma has carried her burden of

establishing her disability for the purposes of the LTD and LI Plans, although the court

acknowledges that the question is close. Ultimately, though, Boersma’s symptoms, as she has

documented and supported them, are simply too disruptive of her ability to regularly perform an

ordinary work day or work week to permit her to serve in any position to which she would be

reasonably fitted by training, education, or experience. The defendants’ emphasis on the lack of

objective corroborative findings is simply insufficient to rebut Boersma’s case, in light of the

well-established tendency of fibromyalgia to evade corroboration through imaging and testing.

       The court recognizes that plan administrators often understandably struggle with benefits

cases involving fibromyalgia, a condition that is poorly understood and that, due to its lack of



                                               17
easily testable symptoms, lends itself to claims that depend, to a potentially uncomfortable

degree, on the word of the beneficiary. But diseases and disorders do not care whether they

present in a manner that lends itself to simple claims administration, and, unless the applicable

plan provisions say otherwise, disabilities based on difficult-to-assess conditions are covered just

as fully as disabilities based on easy-to-assess conditions are. All that any beneficiary,

administrator, or court can do is approach these situations by applying the applicable plan

provisions to the administrative record in light of the best medical understanding available, even

if that understanding is evolving and incomplete. In this instance, Boersma has documented her

disabling condition sufficiently to support her claims. The court, accordingly, will reverse

Unum’s determination and award Boersma her requested benefits.

                                       IV. CONCLUSION

       For the foregoing reasons, the defendants’ Motion for Judgment on the Administrative

Record (Doc. No. 44) will be denied, and Boersma’s Motion for Judgment on ERISA Record

(Doc. No. 46) will be granted.

       An appropriate order will enter.



                                                             ______________________________
                                                             ALETA A. TRAUGER
                                                             United States District Judge




                                                18
